RESOLUCIÓN
Examinada la Solicitud de Readmisión o Reinstalación, presentada por el Ledo. Armando A. Cardona Esterlitz, así como la Moción en Cumplimiento de Orden, sometida por la Directora de la Oficina de Inspección de Notarías, se autoriza la reinstaláción del licenciado Cardona Esterlitz al ejercicio de la notaría, efectivo al 11 de marzo de 2005.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo